DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 01-04-21.
Claim 1 is amended.

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US20140048326).
Re Claim 1, Lin show and disclose
A wiring substrate comprising: 
a first substrate (203, fig. 19), 
a second substrate (31, fig. 19) which is located on one side of the first substrate, comprising a frame body (frame portion of 31, fig. 11A and 19) located on an outer circumferential edge of the first substrate, at least two connecting 
a third substrate (81, fig. 19) which is located on a surface of the second substrate opposite to the first substrate, 
wherein the support body includes a direction changing part (at a joint point of three connecting parts and change directions, fig. 11A) which is a bending point between the two connecting parts;
Lin disclosed claimed invention, except for wherein the support body includes a thermosetting resin, however, Lin discloses that (The stiffener can be made of nonmetallic materials, such as various inorganic or organic insulating materials including ceramics, laminated epoxy and polyamide, [0009]), therefore, it would have been obvious to one having ordinary skill in the art to use a thermosetting resin (e.g. epoxy resin) for the stiffener 31 in the electronic device of Lin, in order to have a lower cast and easily process material for the stiffener for the electronic device; and since a thermosetting resin is well-know and most common material used for a substrate in circuit board art.
	Re Claims 2-3, Lin show and disclose
The wiring substrate according to Claim 1, 
Lin disclosed claimed invention, except for Lin does not explicitly teach the direction changing part is in a curved shape; or the direction changing part is in a bag shape; however, it would have been an obvious matter of design choice to 
cracks of the direction changing part and since the courts have held that change in shape or change in size configuration, without any criticality, is within the level of skill in the art as particular shape or size claimed by applicant is nothing more than one of numerous shape or size that a person of ordinary skill in the art would have found obvious to provide using routine experimentation based on its suitability for the intended use of the invention, See In re Dailey, 149 USPQ 47 (CCPA 1966).
Re Claims 4 and 7-8, Lin show and disclose
The wiring substrate according to Claims 13 respectively, wherein the frame body has a pair of sides facing each other (fig. 11A), the two connecting parts are located separately on the pair of sides of the frame body (fig. 11A), and a plurality of the direction changing parts is located between the two connecting parts (fig. 11A).
Re Claims 5 and 9-13, Lin show and disclose
The wiring substrate according to Claims 1-4 and 7 respectively, wherein the first substrate, the second substrate, and the third substrate are electrically connected by an electrical conductor (conductor 313, fig.19), respectively.
	Re Claims 6 and 14-19, Lin show and disclose
The wiring substrate according to Claims 1-4 and 11-13 respectively, wherein the second substrate includes a cavity (cavity, fig. 11A) surrounded by the inner circumferential part of the frame and the support body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-9632105 US-10985138 US-20160211828 US-20190082534.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848